DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               A-AL-GATOR, INC. d/b/a A-ALLIGATOR, INC.,
                               Appellant,

                                     v.

  CLYDE FULTZ, MERLINE DESHOMMES, FELTAR, LLC, and SWAY
                  2014-1 BORROWER, LLC,
                         Appellees.

                     Nos. 4D21-1189 and 4D21-1486

                               [June 23, 2022]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
15-2662 CACE (08).

   Zachary D. Ludens, Jordan A. Shaw and Steffani M. Russo of Zebersky
Payne Shaw Lewenz, LLP, Fort Lauderdale, for appellant.

    Cody L. Frank and Marlin K. Green of Brown Sims, P.C., Coral Gables,
for appellees Fetlar, LLC and Sway 2014-1 Borrower, LLC.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.